Name: COMMISSION REGULATION (EC) No 3520/93 of 21 December 1993 derogating from Regulation (EEC) No 1112/93 as regards the period of validity of STM licences
 Type: Regulation
 Subject Matter: Europe;  means of agricultural production;  trade policy;  animal product;  international trade
 Date Published: nan

 No L 320/18 Official Journal of the European Communities 22. 12. 93 COMMISSION REGULATION (EC) No 3520/93 of 21 December 1993 derogating from Regulation (EEC) No 1112/93 as regards the period of validity of STM licences Whereas, in order to avoid any legal vacuum, this Regula ­ tion should enter into force on 14 December 1993 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 251 thereof, Having regard to Council Regulation (EEC) No 569/86 of 25 February 1986 laying down general rules for the appli ­ cation of the supplementary mechanism applicable to trade (STM) ('), as amended by Regulation (EEC) No 3296/88 (2), and in particular Article 7 ( 1 ) thereof, Whereas Article 6 of Commission Regulation (EEC) No 1112/93 of 6 May 1993 laying down detailed rules for the application of the supplementary trade mechanism to trade in the beef and veal sector between the Community as constituted at 31 December 1985 and Spain and Portugal and repealing Regulations (EEC) No 3810/91 and (EEC) No 3829/92 (3), as amended by Regulation (EEC) No 2628/93 (4), provides the period of validity of the STM licences ; Whereas, as a result of exceptional circumstances which have disturbed trade between Spain and the other Member States, the period of validity of licences issued on 29 and 30 November 1993 should be extended without delay by two weeks ; Article 1 By way of derogation from the first subparagraph of Article 6 of Regulation (EEC) No 1112/93, the period of validity of the STM licences issued on 29 and 30 November 1993 is hereby extended by two weeks. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 20 July 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 December 1993. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 55, 1 . 3 . 1986, p. 106. 0 OJ No L 293, 27. 10. 1988, p. 7. 0 OJ No L 113, 7. 5 . 1993, p. 10 . (4) OJ No L 240, 25. 9 . 1993, p. 22.